                  Case 20-11570-LSS             Doc 355        Filed 08/21/20         Page 1 of 41




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                     )
    In re:                                                           )   Chapter 11
                                                                     )
                                                      1
    PYXUS INTERNATIONAL, INC., et al.,                               )   Case No. 20-11570 (LSS)
                                                                     )
                              Debtors.                               )   (Jointly Administered)
                                                                     )
                                                                     )   Ref. Docket Nos. 21, 22 & 301

    ORDER (I) APPROVING THE ADEQUACY OF THE DISCLOSURE STATEMENT
    AND THE PREPETITION SOLICITATION PROCEDURES AND (II) CONFIRMING
       THE AMENDED JOINT PREPACKAGED PLAN OF REORGANIZATION

             The debtors and debtors in possession (the “Debtors”) in the above-captioned chapter 11

cases (the “Chapter 11 Cases”) having:

             a.     commenced, on June 14, 2020, the solicitation of votes on the Joint Prepackaged
                    Plan of Reorganization of Pyxus International, Inc. and its Affiliated Debtors
                    [Docket No. 21] (the “Original Plan”, as amended by the Amended Plan and
                    supplement by the Plan Supplement (each defined below), and, collectively, as the
                    same may be further amended, modified and supplemented from time to time, the
                    “Plan”)2 by distributing to those Holders of Claims entitled to vote on the Plan (the
                    “Voting Parties”):3 the Original Plan; the Disclosure Statement for the Joint
                    Prepackaged Plan of Reorganization of Pyxus International, Inc. and its Affiliated
                    Debtors [Docket No. 22] (as amended, modified or supplemented from time to
                    time, including as supplemented by the Supplement to Disclosure Statement filed
                    on July 13, 2020 [Docket No. 161], the “Disclosure Statement”); and ballots to
                    vote on the Plan (the “Ballots”, and together with the Plan and the Disclosure
                    Statement, the “Solicitation Package”);




1     The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s United States federal tax
      identification number, are: Pyxus International, Inc. (6567), Alliance One International, LLC (3302), Alliance
      One North America, LLC (7908), Alliance One Specialty Products, LLC (0115) and GSP Properties, LLC (5603).
      The Debtors’ mailing address is 8001 Aerial Center Parkway, Morrisville, NC 27560-8417.

2     Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Plan.

3     See the Affidavit of Service of Solicitation Materials [Docket No. 122] (the “Solicitation Affidavit” and together
      with the Confirmation Hearing Affidavits and the Voting Affidavit (each as defined below) and the various other
      affidavits and declarations of service relating to the matters set forth in this preamble, the “Affidavits”).



                                                           1
               Case 20-11570-LSS           Doc 355        Filed 08/21/20      Page 2 of 41




        b.      commenced, on June 15, 2020 (the “Petition Date”) these Chapter 11 Cases by
                filing voluntary petitions for relief under Chapter 11 of the Bankruptcy Code;

        c.      filed on the Petition Date, the Original Plan, the Disclosure Statement, the First Day
                Declaration (defined below) and the Scheduling Motion (defined below);

        d.      served the Combined Notice of (I) Commencement of Prepackaged Chapter 11
                Cases Under Chapter 11 of the Bankruptcy Code, (II) Combined Hearing to
                Consider (A) Adequacy of Disclosure Statement and (B) Confirmation of
                Prepackaged Plan, (III) Assumption of Executory Contracts and Unexpired Leases
                and Cure Amounts and (IV) Objection Deadlines, filed on June 17, 2020 [Docket
                No. 88] (the “Combined Notice”), which provided a summary of the Plan, on all
                known Holders of Claims against and Interests in the Debtors, the U.S. Trustee, and
                certain other parties in interest on June 18, 2020;4

        e.      filed, on August 11, 2020, the Declaration of James Daloia of Prime Clerk LLC
                Regarding Solicitation of Votes and Tabulation of Ballots Cast on the Amended
                Joint Prepackaged Plan of Reorganization of Pyxus International, Inc. and its
                Affiliated Debtors [Docket No. 293] (the “Voting Affidavit”), which provides that,
                after the solicitation period, the Debtors received the requisite acceptances on the
                Plan from Voting Parties;

        f.      filed and served notices of the documents comprising the Plan Supplement on July
                14, 2020 [Docket No. 166], on August 14, 2020 [Docket No 308] and on August
                17, 2020 [Docket No. 339] (as may be further supplemented, the “Plan
                Supplement”);

        g.      filed, on August 13, 2020, the Amended Joint Prepackaged Plan of Reorganization
                of Pyxus International, Inc. and its Affiliated Debtors [Docket No. 301] (the
                “Amended Plan”);

        i.      filed, on August 13, 2020, the Memorandum of Law (A) in Support of an Order (I)
                Approving the Adequacy of the Disclosure Statement and the Prepetition
                Solicitation Procedures and (II) Confirming the Amended Joint Prepackaged Plan
                of Reorganization and (B) to Reply to Certain Objections [Docket No. 299]
                (the “Confirmation Brief”);

        h.      filed, on August 17, 2020:

                i.        the Declaration of Joel Thomas, Executive Vice President and Chief
                         Financial Officer of Debtor Pyxus International, Inc., in Support of
                         (I) Approval of the Adequacy of the Disclosure Statement and the
                         Prepetition Solicitation Procedures and (II) Confirmation of the Amended
                         Joint Prepackaged Plan of Reorganization, to be filed in advance of the

4   See the Affidavit of Service of Asir U. Ashraf [Docket No. 123] and the Affidavit of Publication of Rachel
    O’Connor [Docket No. 112] (collectively, the “Confirmation Hearing Affidavits”).



                                                      2
     Case 20-11570-LSS        Doc 355       Filed 08/21/20    Page 3 of 41




             Confirmation Hearing [Docket No. 325] (the “Thomas Confirmation
             Declaration”);

      ii.    the Declaration of Chip Cummins in Support of an Order (I) Approving the
             Adequacy of the Disclosure Statement and the Prepetition Solicitation
             Procedures and (II) Confirming the Amended Joint Prepackaged Plan of
             Reorganization [Docket No. 322] (the “Cummins Declaration”);

      iii.   the Declaration of Brandon Aebersold in Support of an Order (I) Approving
             the Adequacy of the Disclosure Statement and the Prepetition Solicitation
             Procedures and (II) Confirming the Amended Joint Prepackaged Plan of
             Reorganization [Docket No. 321] (the “Aebersold Declaration”);

      iv.    the Declaration of Jason Wooten in Support of an Order (I) Approving the
             Adequacy of the Disclosure Statement and the Prepetition Solicitation
             Procedures and (II) Confirming the Joint Prepackaged Plan of
             Reorganization [Docket No. 331] (the “Wooten Declaration”); and

      v.     the Reply of Debtors to Objections to the Debtors’ Joint Prepackaged
             Chapter 11 Plan of Reorganization [Docket No. 332] (the “Reply to the
             Equity Committee Objection”).

i.    operated their businesses during the Chapter 11 Cases as debtors in possession
      pursuant to section 1107(a) and 1108 of the Bankruptcy Code; and

j.    consolidated the Chapter 11 Cases for procedural purposes only in accordance with
      the Order Authorizing Joint Administration of Chapter 11 Cases [Docket No. 68],
      and, accordingly, the Plan represents a separate plan of reorganization for each
      Debtor; and

The Court having:

a.    determined that: (i) it has jurisdiction over this proceeding and the parties and
      property affected hereby pursuant to 28 U.S.C. § 1334 and the Amended Standing
      Order of Reference from the United States District Court for the District of
      Delaware dated February 29, 2012; (ii) approval of the Disclosure Statement and
      confirmation of the Plan are core proceedings under 28 U.S.C. § 157(b)(2); (iii) it
      has jurisdiction to (a) approve the adequacy of information contained in the
      Disclosure Statement and the Solicitation Procedures (defined below) and to
      determine whether the Plan complies with the applicable provisions of the
      Bankruptcy Code and should be confirmed, and (b) enter a final order (this
      “Order”), consistent with Article III of the United States Constitution, with respect
      thereto; and (iv) venue in this District is proper pursuant to 28 U.S.C. §§ 1408 and
      1409;

b.    reviewed the solicitation procedures regarding votes to accept or reject the Plan
      (the “Solicitation Procedures”), which were conditionally approved by the Order
      (I) Scheduling Combined Hearing on Adequacy of Disclosure Statement and


                                        3
            Case 20-11570-LSS          Doc 355      Filed 08/21/20     Page 4 of 41




              Confirmation of Prepackaged Plan; (II) Fixing Deadline to Object to Disclosure
              Statement and Prepackaged Plan; (III) Approving Prepetition Solicitation
              Procedures and Form and Manner of Notice of Commencement, Combined
              Hearing, and Objection Deadline; (IV) Approving the Form and Manner of Notice
              of the Plan Election Forms; (V) Approving Notice and Objection Procedures for
              the Assumption or Rejection of Executory Contracts and Unexpired Leases;
              (VI) Conditionally (A) Directing the United States Trustee Not to Convene Section
              341(a) Meeting of Creditors and (B) Waiving Requirement of Filing Schedules and
              Statements and Rule 2015.3 Reports; and (VII) Granting Related Relief [Docket
              No. 83] (the “Scheduling Order”) and the related motion [Docket No. 20] (the
              “Scheduling Motion”);

       c.     held the Confirmation Hearing beginning on August 18, 2020, at 9:30 a.m.,
              prevailing Eastern Time, pursuant to Bankruptcy Rules 3017 and 3018 and sections
              1126, 1128, and 1129 of the Bankruptcy Code;

       d.     reviewed the Declaration of Joel Thomas, Executive Vice President and Chief
              Financial Officer of Debtor Pyxus International, Inc., in Support of the Chapter 11
              Petitions and First Day Pleadings [Docket No. 2] (the “First Day Declaration”),
              the Plan (including all modifications thereto), the Plan Supplement, the Disclosure
              Statement, the Ballots, the Confirmation Brief, the Thomas Confirmation
              Declaration, the Cummins Declaration, the Aebersold Declaration, the Wooten
              Declaration, the Reply to the Equity Committee Objection, the Affidavits; heard
              the statements, arguments, and the objections made at the Confirmation Hearing;
              and considered all other materials and evidence filed, presented or submitted
              regarding approval of the Disclosure Statement and the Solicitation Procedures and
              Confirmation of the Plan, including all objections, statements, and reservations of
              rights, if any, made with respect thereto; and

       e.     taken judicial notice of the papers and pleadings filed, all orders entered and all
              evidence proffered, presented, or adduced and all arguments made at the hearings
              held before the Court during the pendency of the Chapter 11 Cases;

       NOW, THEREFORE, after due deliberation thereon and good cause appearing therefor,

IT IS HEREBY FOUND AND DETERMINED THAT:

       A.     The Plan satisfies all the requirements for confirmation, including those set forth in

section 1129 of the Bankruptcy Code;

       B.     The Plan was solicited in good faith and in compliance with applicable provisions

of the Bankruptcy Code, Bankruptcy Rules, and the Scheduling Order. The Exculpated Parties

and the parties to the Restructuring Support Agreement participated in good faith and in



                                                4
              Case 20-11570-LSS          Doc 355      Filed 08/21/20    Page 5 of 41




compliance with the applicable provisions of the Bankruptcy Code in the offer, issuance, sale,

solicitation and/or purchase of the securities offered under the Plan, and the Exculpated Parties

and any other parties that may be entitled to the protections under section 1125(e) of the

Bankruptcy Code, are entitled to the protections of section 1125(e) of the Bankruptcy Code to the

fullest extent possible under the law;

       C.      The Debtors have proposed the Plan (and all documents necessary to effectuate the

Plan) in good faith and not by any means forbidden by law. The Debtors’ good faith is evidenced

from the facts and record of the Chapter 11 Cases, the Disclosure Statement, the record of the

Confirmation Hearing, and other proceedings held in the Chapter 11 Cases. The terms of the Plan

(including all transactions and documents necessary to effectuate the Plan) were negotiated at

arm’s length among the Debtors, the Consenting Noteholders, and their respective advisors and are

in the best interests of the Debtors, the Reorganized Debtors, the Debtors’ Estates and the Holders

of Claims and Interests and other parties in interest. The Debtors have exercised their reasonable

business judgment in agreeing to the payment of fees and expenses in connection with the Plan

(including in connection with all documents necessary to effectuate the Plan, including the DIP

Credit Agreement, Exit ABL Credit Agreement, Exit Secured Notes Indenture, Exit Term Facility

Agreement, and Exit Intercreditor Agreements) and the payment of such fees are supported by

reasonably equivalent value and fair consideration;

       D.      The provisions of the Plan, including the Debtor releases contained in Article

VIII.E of the Plan (as amended in paragraph 17 of this Order), constitute good faith compromises

and settlements of all Claims and controversies relating to the contractual, legal, and subordination

rights that a Holder of an Allowed First Lien Notes Claim or an Allowed Second Lien Notes Claim

may have against the Debtors, or any distribution to be made on account of such Allowed Claim,




                                                 5
              Case 20-11570-LSS         Doc 355      Filed 08/21/20     Page 6 of 41




and a proper exercise of the Debtors’ business judgment; and good and valid justifications have

been demonstrated in support of the Debtor releases and such compromises and settlements, and

the compromises and settlements of all such Claims and controversies are in the best interests of

the Debtors, their Estates, the Reorganized Debtors and Holders of such Claims, are fair, equitable

and reasonable and satisfy the standards for approval under Bankruptcy Rule 9019, as

applicable. Due and adequate notice of, and, to the extent applicable, the opportunity to opt out of

or object to the third-party releases contained in Article VIII.F of the Plan has been provided,

including to the Holders of Existing Pyxus Interests and other Holders in the Deemed Rejecting

Classes (defined in the Confirmation Brief), and such third-party releases are consensual and

appropriate. The exculpation contained in Article VIII.G of the Plan is appropriate;

       E.      Adequate and sufficient notice of the modifications to the Original Plan has been

given, and no other further notice, or re-solicitation of votes on the Plan, including the amendments

set forth in the Amended Plan, is required; the modifications to the Amended Plan do not adversely

affect the treatment of any Claim against or Interest in any of the Debtors under the Plan and,

accordingly, the votes cast to accept the Original Plan are deemed to have been cast with respect

to the Amended Plan; and

       F.      Notice of the Confirmation Hearing and the Executory Contracts and Unexpired

Leases to be assumed or rejected under the Plan has been adequate and appropriate and all parties

have had a full and fair opportunity to be heard on all issues raised by any objections to approval

of the Disclosure Statement and the Solicitation Procedures and confirmation of the Plan, including

the assumption or rejection of Executory Contracts or Unexpired Leases to be assumed or rejected

under the Plan, and that all such objections and all other statements and reservations of rights not

consensually resolved or withdrawn are overruled on the merits.




                                                 6
             Case 20-11570-LSS          Doc 355      Filed 08/21/20    Page 7 of 41




       NOW, THEREFORE, after due deliberation thereon and good cause appearing therefor,

IT IS HEREBY FURTHER FOUND AND DETERMINED AND ORDERED, ADJUDICATED,

AND DECREED THAT:

I.     Findings of Fact and Conclusions of Law

       1.       The recitals, findings of fact and conclusions of law above are hereby incorporated

by reference as though fully set forth herein and constitute findings of fact and conclusions of law

pursuant to Bankruptcy Rule 7052, made applicable herein by Bankruptcy Rule 9014.

II.    Notice

       2.       As evidenced by the Affidavits, notice of each of the Disclosure Statement, the

Plan, the Executory Contract Procedures (defined in the Scheduling Motion), the Plan Supplement

and the Confirmation Hearing was appropriate and satisfactory in all respects. Furthermore, the

service of the foregoing, including the Combined Notice, and the deadlines for (u) voting to accept

or reject the Plan, (v) objecting to the Disclosure Statement and the Plan, (w) opting out of the

third party releases, (x) electing the Second Liens Notes Stock Option or the Second Lien Notes

Cash Option, (y) electing to submit an Equityholder Opt-Out Form and (z) objecting to assumption

or rejection of Executory Contracts and Unexpired Leases afforded parties in interest timely,

sufficient, appropriate and adequate notice of the Confirmation Hearing and the applicable

deadlines, were appropriate and satisfactory and are approved in all respects.

III.   Combined Hearing on the Disclosure Statement and Plan Confirmation

       3.       It was appropriate to hold the Confirmation Hearing on the Debtors’ request for

approval of the Disclosure Statement and confirmation of the Plan under sections 105(d)(2)(B)(vi)

and 1125(g) of the Bankruptcy Code, and Bankruptcy Rule 3018(b).




                                                 7
              Case 20-11570-LSS         Doc 355      Filed 08/21/20     Page 8 of 41




IV.    Approval of the Disclosure Statement

       4.      The Disclosure Statement (including as supplemented by the Supplement to

Disclosure Statement filed on July 20, 2020) is approved in all respects as containing (a) sufficient

information of a kind necessary to satisfy the disclosure requirements of all applicable

nonbankruptcy laws, rules, and regulations, including the Securities Act, and (b) “adequate

information” (as such term is defined in section 1125(a) of the Bankruptcy Code and used in

section 1126(b)(2) of the Bankruptcy Code) in accordance with section 1125 of the

Bankruptcy Code.

       5.      Any and all objections and reservations of rights to the Disclosure Statement that

have not been withdrawn, waived, or resolved prior to the Confirmation Hearing are hereby

overruled on the merits.

V.     Solicitation

       6.      Prior to Petition Date, the Solicitation Package was transmitted and served in

compliance with sections 1125(g) and 1126(b) of the Bankruptcy Code, the Bankruptcy Rules, the

Local Rules, all other applicable provisions of the Bankruptcy Code, and all other applicable rules,

laws, and regulations applicable to such solicitation.

       7.      The instructions in the Solicitation Package, including in the Ballots, adequately

informed the Voting Parties of the deadline to submit completed Ballots of July 20, 2020 at 5:00

p.m. (prevailing Eastern time) and how to properly complete and submit the Ballots.

       8.      Modifications made to the Plan, including those set forth in the Amended Plan,

following the solicitation of votes thereon do not adversely change the treatment of the claim of

any Voting Party and therefore satisfy the requirements of section 1127 of the Bankruptcy Code

and Bankruptcy Rule 3019, and no further solicitation is required.




                                                 8
              Case 20-11570-LSS          Doc 355      Filed 08/21/20    Page 9 of 41




        9.       The Solicitation Package, including the Ballots, adequately addressed the particular

needs of the Chapter 11 Cases and are appropriate, and the Ballots are hereby approved in all

respects. The Solicitation Procedures were appropriate and satisfactory based upon the

circumstances of the Chapter 11 Cases, were conducted in good faith, complied with sections 1125

and 1126 of the Bankruptcy Code, Bankruptcy Rules 3017 and 3018, all other provisions of the

Bankruptcy Code, Bankruptcy Rules, and Local Rules, and all other applicable non-bankruptcy

rules, laws, and regulations, and are approved.

        10.      Any and all objections and reservations of rights to the Solicitation and the

Solicitation Procedures that have not been withdrawn, waived, or resolved prior to the

Confirmation Hearing are hereby overruled on the merits.

VI.     Voting

        11.      As set forth in the Voting Affidavit, of the Voting Parties that submitted Ballots

100% in number of Holders of First Lien Notes Claims holding 100% in amount of First Lien

Notes Claims and 82.74% in number of Holders of Second Lien Notes Claims holding 99.66% in

amount of Second Lien Notes Claims voted to accept the Plan, and votes to accept or reject the

Plan have been solicited and tabulated fairly, in good faith, and in a manner consistent with the

Bankruptcy Code, the Bankruptcy Rules, the Solicitation Procedures, and the Local Rules.

VII.    Confirmation of the Plan

        12.      The requirements for Confirmation set forth in sections 1129(a) and 1129(b), which

include by reference sections 1122(a) and 1123(a)(1), of the Bankruptcy Code have been satisfied.

The Plan, attached hereto as Exhibit A, is confirmed pursuant to section 1129 of the Bankruptcy

Code.

        13.      Any and all objections, including the Shareholder Petition, the Equity Committee

Objection and the U.S. Trustee Objection, and reservations of rights to the Plan that have not been


                                                  9
                Case 20-11570-LSS       Doc 355        Filed 08/21/20    Page 10 of 41




withdrawn, waived, or resolved prior to the Confirmation Hearing are hereby overruled on the

merits.

          14.    Each term of the Plan, the Plan Supplement, and each Exhibit thereto is

incorporated herein by reference, and, collectively, are an integral part of this Order. The terms of

the Plan, the Plan Supplement, all Exhibits thereto, and all other relevant and necessary documents

are authorized and shall be valid, effective and binding as of the Effective Date, upon execution

and delivery, as applicable, in accordance with their terms without the need for any further notice

to or action, order or approval of the Court. This Order constitutes the Court’s approval, as of the

Effective Date, of the compromises and settlements of all Claims, Interests and controversies

described in paragraph D of this Order or as otherwise set forth in the Plan, and such compromises

and settlements shall be effective and binding on all parties in interest on the Effective Date. The

failure to specifically include or refer to any particular article, section, or provision of the Plan or

any related document in this Order does not diminish or impair the effectiveness or enforceability

of such article, section, or provision. If there is any conflict between the Plan, on the one hand, and

the Plan Supplement or any other instrument or document contemplated by the Plan, on the other

hand, the terms of the Plan shall control. If there is any conflict between the Plan, the Plan

Supplement, any order of the Court entered prior to the date hereof, or any other instrument or

document contemplated by the Plan, on the one hand, and this Order, on the other hand, the terms

of this Order shall control.

          15.    To the fullest extent provided under section 1141(d)(1)(A) and other applicable

provisions of the Bankruptcy Code, except as otherwise expressly provided by the Plan or this

Order, and effective as of the Effective Date: (i) the rights afforded in the Plan and the treatment

of all Claims and Interests therein will be in exchange for and in complete satisfaction, settlement,




                                                  10
              Case 20-11570-LSS          Doc 355        Filed 08/21/20    Page 11 of 41




discharge and release of all Claims and Interests of any nature whatsoever, including any interest

accrued on such Claims from and after the Petition Date, against the Debtors or any of their assets,

property, or Estates; (ii) the Plan will bind all Holders of Claims and Interests, notwithstanding

whether any such Holders abstained from voting to accept or reject the Plan or voted to reject the

Plan; (iii) all Claims and Interests will be satisfied, discharged and released in full, and the Debtors’

liability with respect thereto will be extinguished completely, including any liability of the kind

specified under section 502(g), 502(h) or 502(i) of the Bankruptcy Code; and (iv) except as

otherwise expressly provided for in the Plan, all Entities will be precluded from asserting against,

derivatively on behalf of, or through, the Debtors, the Debtors’ Estates, the Reorganized Debtors,

each of their successors and assigns, and each of their assets and properties, any other Claims or

Interests based upon any documents, instruments or any act or omission, transaction, or other

activity of any kind or nature that occurred prior to the Effective Date.

        16.     The discharge, compromises, Settlements, Releases, Exculpations, and

Injunctions set forth in Article VIII of the Plan are hereby approved in their entirety as if

set forth herein (subject to the amendment to the Debtor Release in paragraph 17 of this

Order), and will be effective immediately and, except as otherwise provided in the Plan,

binding on all Parties in interest on the Effective Date. Entry of this Order constitutes the

court’s approval, pursuant to Bankruptcy Rule 9019, of the discharge, compromises,

Settlements, Releases, Exculpations and Injunctions described in the Plan by the Debtors,

Reorganized Debtors, and the Debtors’ Estates, which includes by reference each of the

related provisions and its finding of the matters in Paragraph D of this order.

        17.     Effective as of the Effective Date, pursuant to section 1123(b) of the

Bankruptcy Code, for good and valuable consideration, the adequacy of which is hereby




                                                   11
            Case 20-11570-LSS       Doc 355       Filed 08/21/20   Page 12 of 41




confirmed, on and after the Effective Date, each Released Party is deemed released and

discharged by each and all of the Debtors, the Reorganized Debtors, and their Estates, in

each case on behalf of themselves and their respective successors, assigns, and

representatives, and any and all other Entities who may purport to assert any Cause of

Action, directly or derivatively, by, through, for, or because of the foregoing Entities, from

any and all Causes of Action, whether known or unknown (including any derivative claims,

asserted or assertable on behalf of any of the Debtors) that the Debtors, the Reorganized

Debtors, or their Estates would have been legally entitled to assert in their own right

(whether individually or collectively) or on behalf of the Holder of any Claim against, or

Interest in, a Debtor or other Entity, based on or relating to, or in any manner arising from,

in whole or in part, the Debtors (including the management, ownership, or operation

thereof), the purchase, sale, or rescission of any Security of the Debtors or the Reorganized

Debtors, the subject matter of, or the transactions or events giving rise to, any Claim or

Interest that is treated in the Plan, the business or contractual arrangements between any

Debtor and any Released Party, the Debtors’ in- or out-of-court restructuring efforts,

intercompany transactions, the DIP Facility, the DIP Orders, the First Lien Notes, the

Second Lien Notes, the Exit ABL Facility, the Exit Term Facility, the Exit Secured Notes or

Replacement First Lien Financing, as applicable, the Chapter 11 Cases, the formulation,

preparation, dissemination, negotiation, entry into, or Filing of, as applicable, the

Restructuring Support Agreement and related prepetition transactions, the Disclosure

Statement, the New Pyxus Constituent Documents, the New Shareholders Agreement, the

Plan, or any Restructuring Transaction, contract, instrument, release, or other agreement

or document created or entered into in connection with the Restructuring Support




                                             12
             Case 20-11570-LSS       Doc 355       Filed 08/21/20   Page 13 of 41




Agreement, the Disclosure Statement, the New Pyxus Constituent Documents, the New

Shareholders Agreement, or the Plan, the Plan Supplement, the Filing of the Chapter 11

Cases, the pursuit of Confirmation of the Plan, the pursuit of Consummation of the Plan, the

administration and implementation of the Plan, including the issuance or distribution of

Securities pursuant to the Plan, or the distribution of property under the Plan or any other

related agreement, or upon any other related act, omission, transaction, agreement, event,

or other occurrence taking place on or before the Effective Date except for claims or

liabilities arising out of or relating to any act or omission by a Released Party that is

determined in a Final Order of a court of competent jurisdiction to have constituted actual

fraud. Notwithstanding anything to the contrary in the foregoing, the releases set forth above

do not release any obligations arising after Consummation of any party or Entity under the

Plan, any Restructuring Transaction, or any document, instrument, or agreement (including

those set forth in the Plan Supplement) executed to implement the Plan, including the

assumption of the Indemnification Provisions as set forth in the Plan. Consistent with this

paragraph, the Debtor Release in Article VIII.E of the Plan is hereby deemed amended to

delete the following parenthetical: “(including, for the avoidance of doubt, providing any

legal opinion requested by any Entity regarding any transaction, contract, instrument,

document, or other agreement contemplated by the Plan or the reliance by any Released

Party on the Plan or this Order in lieu of such legal opinion)”.

       18.    Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019

and in consideration for the distributions and other benefits provided pursuant to the Plan,

the provisions of the Plan shall constitute a good-faith compromise and settlement of all

Claims and controversies relating to the contractual, legal, and subordination rights that a




                                              13
             Case 20-11570-LSS       Doc 355       Filed 08/21/20   Page 14 of 41




Holder of an Allowed First Lien Notes Claim or an Allowed Second Lien Notes Claim may

have against the Debtor, or any distribution to be made on account of such Allowed Claims.

The entry of this Order shall constitute the Court’s approval of the compromise or settlement

of all such Claims, Interests, and controversies, as well as a finding by the Court that such

compromise or settlement is in the best interests of the Debtors, and their Estates, and

Holders of Claims and Interests and is fair, equitable, and reasonable. In accordance with

the provisions of the Plan, pursuant to Bankruptcy Rule 9019, without any further notice to

or action, order, or approval of the Bankruptcy Court, after the Effective Date, the

Reorganized Debtors may compromise and settle Claims against, and Interests in, the

Debtors and their Estates and Causes of Action against other Entities.

       19.    Effective as of the Effective Date, each Releasing Party, in each case on behalf

of itself and its respective successors, assigns, and representatives, and any and all other

Entities who may purport to assert any Cause of Action, directly or derivatively, by, through,

for, or because of the foregoing Entities, is deemed to have released and discharged each

Debtor, Reorganized Debtor, and Released Party from any and all Causes of Action, whether

known or unknown (including any derivative claims, asserted or assertable on behalf of any

of the Debtors) that such Entity would have been legally entitled to assert (whether

individually or collectively), based on or relating to, or in any manner arising from, in whole

or in part, the Debtors (including the management, ownership or operation thereof), the

purchase, sale, or rescission of any Security of the Debtors or the Reorganized Debtors, the

subject matter of, or the transactions or events giving rise to, any Claim or Interest that is

treated in the Plan, the business or contractual arrangements between any Debtor and any

Released Party, the Debtors’ in- or out-of-court restructuring efforts, intercompany




                                              14
            Case 20-11570-LSS         Doc 355       Filed 08/21/20   Page 15 of 41




transactions, the DIP Facility, the DIP Orders, the First Lien Notes, the Second Lien Notes,

the Chapter 11 Cases, the formulation, preparation, dissemination, negotiation, entry into,

or Filing of, as applicable, the Restructuring Support Agreement and related prepetition

transactions, the Exit ABL Facility, the Exit Term Facility, the Exit Secured Notes or

Replacement First Lien Financing, as applicable, the Disclosure Statement, the New Pyxus

Constituent Documents, the New Shareholders Agreement, the Plan (including the Plan

Supplement), or any Restructuring Transaction, contract, instrument, release, or other

agreement or document created or entered into in connection with the Restructuring

Support Agreement, the Exit ABL Facility, the Exit Term Facility, the Exit Secured Notes

or Replacement First Lien Financing, as applicable, the Disclosure Statement, the New Pyxus

Constituent Documents, the New Shareholders Agreement, or the Plan (including, for the

avoidance of doubt, providing any legal opinion requested by any Entity regarding any

transaction, contract, instrument, document, or other agreement contemplated by the Plan

or the reliance by any Released Party on the Plan or this Order in lieu of such legal opinion),

the Filing of the Chapter 11 Cases, the pursuit of Confirmation of the Plan, the pursuit of

Consummation of the Plan, the administration and implementation of the Plan, including

the issuance or distribution of any Securities pursuant to the Plan, or the distribution of

property under the Plan or any other related agreement, or upon any other related act,

omission, transaction, agreement, event, or other occurrence taking place on or before the

Effective Date except for claims or liabilities arising out of or relating to any act or omission

by a Released Party that is determined in a Final Order of a court of competent jurisdiction

to have constituted actual fraud, willful misconduct, or gross negligence. Notwithstanding

anything to the contrary in the foregoing, the releases set forth above do not release any




                                               15
             Case 20-11570-LSS       Doc 355       Filed 08/21/20   Page 16 of 41




obligations arising after Consummation of any party or Entity under the Plan, any

Restructuring Transaction, any document, instrument, or agreement (including those set

forth in the Plan Supplement) executed to implement the Plan, including the assumption of

the Indemnification Provisions as set forth in the Plan. Donna Jones timely provided an

Equityholder Opt-Out Form and shall not be deemed a Releasing Party in connection with

her Existing Pyxus Interests and is not a Releasing Party in connection with her Claims, if

any.

       20.     Effective as of the Effective Date, pursuant to section 524(a) of the Bankruptcy

Code, to the fullest extent permissible under applicable law, and except as otherwise

expressly provided in the Plan or for obligations issued or required to be paid pursuant to

the Plan or this Order, all Entities that have held, hold, or may hold Claims or Interests that

have been released, discharged, or are subject to exculpation are permanently enjoined, from

and after the Effective Date, from taking any of the following actions against, as applicable,

the Debtors, the Reorganized Debtors, the Exculpated Parties, or the Released Parties: (1)

commencing or continuing in any manner any action or other proceeding of any kind on

account of or in connection with or with respect to any such Claims or Interests; (2)

enforcing, attaching, collecting, or recovering by any manner or means any judgment,

award, decree, or order against such Entities on account of or in connection with or with

respect to any such Claims or Interests; (3) creating, perfecting, or enforcing any

encumbrance of any kind against such Entities or the property or the estates of such Entities

on account of or in connection with or with respect to any such Claims or Interests; (4)

asserting any right of setoff, subrogation, or recoupment of any kind against any obligation

due from such Entities or against the property of such Entities on account of or in connection




                                              16
             Case 20-11570-LSS        Doc 355       Filed 08/21/20   Page 17 of 41




with or with respect to any such Claims or Interests unless such Holder has Filed a motion

requesting the right to perform such setoff on or before the Effective Date, and

notwithstanding an indication of a claim or interest or otherwise that such Holder asserts,

has, or intends to preserve any right of setoff pursuant to applicable law or otherwise; and

(5) commencing or continuing in any manner any action or other proceeding of any kind on

account of or in connection with or with respect to any such Claims or Interests released or

settled pursuant to the Plan. For the avoidance of doubt, Allowed General Unsecured Claims

and Allowed Foreign Credit Line Claims shall be discharged in accordance with the Plan on

the date each such Allowed General Unsecured Claim or Allowed Foreign Credit Line Claim

is satisfied in the ordinary course of business in accordance with the terms and conditions of

the particular transaction or agreement giving rise to such Allowed General Unsecured

Claims or Allowed Foreign Credit Line Claims.

       21.     The Debtors shall cause to be served a notice of the entry of this Order and

occurrence of the Effective Date, substantially in form attached hereto as Exhibit B

(the “Confirmation Notice”), upon (a) all parties listed in the creditor matrix and in the list of

registered Holders of Existing Pyxus Interests maintained by the Debtors’ claims and noticing

agent, Prime Clerk LLC, and (b) such additional persons and entities as deemed appropriate by the

Debtors, no later than five (5) business days after the Effective Date, or as soon as reasonably

practicable thereafter. The Effective Date shall be deemed to occur on 1:00 p.m. (Eastern Time)

as of such date or such other time on such date as the Designated Officers (as defined below) may

determine.

VIII. Implementation of the Plan

       22.     Upon effectiveness of this Order, the Debtors and the Reorganized Debtors, as

applicable, shall be authorized to take any and all actions as may be necessary or appropriate to


                                               17
               Case 20-11570-LSS        Doc 355       Filed 08/21/20    Page 18 of 41




effectuate, implement, consummate and further evidence the terms and conditions of the Plan,

including the Restructuring Transactions, the New Shareholders Agreement, the New Pyxus

Constituent Documents, any filings required by applicable Securities laws and regulations, and the

filing of appropriate certificates or articles of incorporation or formation, reincorporation, merger,

conversion, dissolution, cancellation or other organizational documents, as applicable, pursuant to

applicable state law, without the need for any further notice to or action, order or approval of the

Court.

         23.    The Reorganized Debtors shall prepare and issue all necessary tax forms, including

any a Schedule K-1 (collectively, the “Schedules K-1”), and make any payments in respect of fees

and costs related thereto, for any Debtor or Reorganized Debtor, or any of their Affiliates, as

applicable, for any taxable year.

IX.      Vesting of Assets in the Reorganized Debtors; Release of Liens

         24.     Except as otherwise provided in the Plan or the Plan Supplement, or in any

agreement, instrument, or other document incorporated in the Plan, on the Effective Date, all

property in each Debtor’s Estate, all Causes of Action, and any property acquired by any of the

Debtors under the Plan shall vest in each respective Reorganized Debtor, free and clear of all Liens,

Claims, charges, or other encumbrances (except for Liens securing obligations on account of Other

Secured Claims that are Reinstated pursuant to the Plan, if any). On and after the Effective Date,

except as otherwise provided in the Plan, each Reorganized Debtor may operate its business and

may use, acquire, or dispose of property and compromise or settle any Claims, Interests, or Causes

of Action without supervision or approval by the Bankruptcy Court and free of any restrictions of

the Bankruptcy Code or Bankruptcy Rules.

         25.    On the Effective Date, except to the extent otherwise provided in the Plan, all

facilities, notes, instruments, certificates, shares, and other documents evidencing Claims or


                                                 18
             Case 20-11570-LSS         Doc 355        Filed 08/21/20   Page 19 of 41




Interests shall be cancelled, and the obligations of the Debtors or the Reorganized Debtors

thereunder or in any way related thereto shall be discharged and deemed satisfied in full, and the

DIP Agent, First Lien Notes Indenture Trustee, and Second Lien Notes Indenture Trustee shall be

released from all duties and obligations thereunder; provided, however, that notwithstanding

Confirmation or the occurrence of the Effective Date, any credit document or agreement that

governs the rights of the Holder of a Claim or Interest and any debt issued thereunder shall continue

in effect solely for purposes of (1) allowing Holders of Allowed Claims (or, in the case of Holders

of DIP Facility Claims, their designees in accordance with the DIP Credit Agreement) to receive

distributions under the Plan; (2) allowing and preserving the rights of the DIP Agent, First Lien

Notes Indenture Trustee, and Second Lien Notes Indenture Trustee to make distributions pursuant

to the Plan; (3) preserving the DIP Agent’s, First Lien Notes Indenture Trustee’s, and Second Lien

Notes Indenture Trustee’s rights to compensation and indemnification as against any money or

property distributable to the Holders of First Lien Notes Claims, Holders of Second Lien Notes

Claims, or Holders of DIP Facility Claims (or their designees in accordance with the DIP Credit

Agreement), including permitting the DIP Agent, First Lien Notes Indenture Trustee, and Second

Lien Notes Indenture Trustee to maintain, enforce, and exercise their respective charging liens, if

any, against such distributions; (4) preserving all rights, including rights of enforcement, of the

DIP Agent, First Lien Notes Indenture Trustee, and Second Lien Notes Indenture Trustee against

any Person other than a Released Party (including the Debtors), including with respect to

indemnification or contribution from the Holders of First Lien Notes Claims, Holders of Second

Lien Notes Claims, and Holders of DIP Facility Claims, pursuant and subject to the terms of the

First Lien Notes Indenture, the Second Lien Notes Indenture, and the DIP Credit Agreement,

respectively, as in effect on the Effective Date; (5) permitting the DIP Agent, First Lien Notes




                                                 19
             Case 20-11570-LSS         Doc 355       Filed 08/21/20   Page 20 of 41




Indenture Trustee, and Second Lien Notes Indenture Trustee to enforce any obligation (if any)

owed to the DIP Agent, First Lien Notes Indenture Trustee, and Second Lien Notes Indenture

Trustee, respectively, under the Plan; (6) permitting the DIP Agent, First Lien Notes Indenture

Trustee, and Second Lien Notes Indenture Trustee to appear in the Chapter 11 Cases or in any

proceeding in the Bankruptcy Court or any other court; and (7) permitting the DIP Agent, First

Lien Notes Indenture Trustee, and Second Lien Notes Indenture Trustee to perform and seek

compensation and reimbursement for any functions that are necessary to effectuate the foregoing;

provided, further, however, that (a) the preceding proviso shall not affect the discharge of Claims

or Interests pursuant to the Bankruptcy Code, this Order, or the Plan, or result in any expense or

liability to the Debtors or Reorganized Debtors, as applicable, except as expressly provided for in

the Plan and (b) except as otherwise provided in the Plan, the terms and provisions of the Plan

shall not modify any existing contract or agreement that would in any way be inconsistent with

distributions under the Plan. The DIP Agent, First Lien Notes Indenture Trustee, and Second Lien

Notes Indenture Trustee shall be discharged and shall have no further obligation or liability except

as provided in the Plan and this Order, and after the performance by the DIP Agent, First Lien

Notes Indenture Trustee, and Second Lien Notes Indenture Trustee and their representatives and

professionals of any obligations and duties required under or related to the Plan or this Order, the

DIP Agent, First Lien Notes Indenture Trustee, and Second Lien Notes Indenture Trustee shall be

relieved of and released from any obligations and duties arising under the Plan, this Order, and the

Second Lien Notes Indenture, except with respect to such other rights that survive the termination

of the Second Lien Notes Indenture. The fees, expenses, and costs of the DIP Agent, First Lien

Notes Indenture Trustee, and Second Lien Notes Indenture Trustee, including fees, expenses, and

costs of its professionals incurred after the Effective Date in connection with the DIP Credit




                                                20
             Case 20-11570-LSS          Doc 355       Filed 08/21/20    Page 21 of 41




Agreement, the First Lien Notes Indenture, and the Second Lien Notes Indenture, as applicable,

and reasonable and documented costs and expenses associated with effectuating distributions

pursuant to the Plan will be paid by the Reorganized Debtors in the ordinary course.

       26.     Except (1) with respect to the Liens securing Other Secured Claims that are

Reinstated pursuant to the Plan (if any), or (2) as otherwise provided in the Plan or in any contract,

instrument, release, or other agreement or document created pursuant to the Plan, on the Effective

Date, all mortgages, deeds of trust, Liens, pledges, or other security interests against any property

of the Estates and, subject to the consummation of the applicable distributions contemplated in the

Plan, shall be fully released and discharged, at the sole cost of and expense of the Reorganized

Debtors, and the Holders of such mortgages, deeds of trust, Liens, pledges, or other security

interests (including the DIP Agent, the First Lien Notes Indenture Trustee and the Second Lien

Notes Indenture Trustee) are authorized to and shall execute such documents as may be reasonably

requested by the Debtors or the Reorganized Debtors, as applicable, to reflect or effectuate such

releases, and all of the right, title, and interest of any Holders of such mortgages, deeds of trust,

Liens, pledges, or other security interests shall revert to the applicable Reorganized Debtor and its

successors and assigns.

X.     Issuance and Distribution of the New Common Stock

       27.     To the maximum extent provided by section 1145 of the Bankruptcy Code and

applicable non-bankruptcy law, the offering, issuance, and distribution of the New Common Stock

pursuant to the terms of the Plan and this Order comply with section 1145 of the Bankruptcy Code

and shall be exempt from, among other things, the registration requirements of Section 5 of the

Securities Act and any other applicable U.S. or state law.




                                                 21
               Case 20-11570-LSS        Doc 355       Filed 08/21/20    Page 22 of 41




XI.    Restructuring Expenses

       28.      The restructuring expenses set out in Article XII.C of the Plan (the “Restructuring

Expenses”) incurred, or estimated to be incurred, up to and including the Effective Date shall be

paid in full in Cash on the Effective Date (to the extent not previously paid during the course of

the Chapter 11 Cases) without the requirement to file a fee application with the Court and without

any requirement for Bankruptcy Court review or approval and without any requirement to comply

with the notice requirements and objection periods set forth in the Final DIP Order; provided, that

the Debtors and the Reorganized Debtors (as applicable) shall have the right to review and object

to any such Restructuring Expenses on reasonableness grounds; provided, further, that this

paragraph shall not apply to Professional Fee Claims, which shall be paid pursuant to Article II.C

of the Plan.

XII.   Exit ABL Facility and Exit Term Facility

       29.      On the Effective Date, the Reorganized Debtors are authorized to execute and

deliver the Exit ABL Credit Agreement and the Exit Term Facility Agreement and execute, deliver,

file, record, and issue any other related, notes, fee letters, guarantees, security documents,

instruments, or agreements in connection therewith, including one or more Exit Intercreditor

Agreements and an engagement letter with Wells Fargo Bank, National Association as

administrative agent under the Exit ABL Credit Agreement (the “Exit ABL Agency Letter”), in

each case, without (a) further notice to the Court or (b) further act or action under applicable, law,

regulation, order, or rule or the vote, consent, authorization, or approval of any Entity.

       30.      This Order shall be deemed approval of the Exit ABL Credit Agreement and the

Exit Term Facility Agreement, all transactions and documents contemplated thereby (including

the Exit ABL Agency Letter), and all actions to be taken, undertakings to be made, and obligations

to be incurred by the Reorganized Debtors in connection therewith, including the payment of all


                                                 22
             Case 20-11570-LSS         Doc 355       Filed 08/21/20   Page 23 of 41




fees, indemnities, and expenses provided for therein, and authorization for Reorganized Pyxus to

create or perfect the Liens in connection therewith.

       31.     On the Effective Date, the agents under the Exit ABL Credit Agreement and the

Exit Term Facility Agreement, as applicable, shall be granted valid, binding, and enforceable Liens

on the collateral specified in, and to the extent required by, the Exit ABL Credit Agreement and

the Exit Term Facility Agreement, as applicable, and the other documents executed in connection

therewith. To the extent granted, the guarantees, mortgages, pledges, Liens, and other security

interests granted pursuant to the Exit ABL Credit Agreement or the Exit Term Facility Agreement

and this Order, as applicable, and the other documents executed in connection therewith are

granted in good faith as an inducement to extend credit thereunder, shall be valid and enforceable,

and shall be deemed not to constitute a fraudulent conveyance or fraudulent transfer, shall not

otherwise be subject to avoidance, and the priorities of any such Liens and security interests shall

be as set forth in the Exit ABL Credit Agreement, the Exit Term Facility Agreement, the Exit

Intercreditor Agreements, and the other documents executed in connection therewith.

XIII. Exit Secured Notes

       32.     On the Effective Date, Reorganized Pyxus is authorized to issue the Exit Secured

Notes pursuant to the Exit Secured Notes Indenture in an initial aggregate principal amount equal

to 102.1250% of the principal amount of First Lien Notes outstanding as of immediately prior to

the Effective Date, and the Reorganized Debtors are authorized to and authorized to cause any

non-Debtor guarantors to, execute, deliver, file, record, and issue any other related notes,

guarantees, security documents, instruments, or agreements in connection therewith, including one

or more Exit Intercreditor Agreements, in each case, without (a) further notice to the Court or (b)

further act or action under applicable law, regulation, order, or rule or the vote, consent,

authorization, or approval of any Entity.


                                                23
             Case 20-11570-LSS         Doc 355       Filed 08/21/20   Page 24 of 41




       33.     This Order shall be deemed approval of the Exit Secured Notes, the Exit Secured

Notes Indenture, all transactions and documents contemplated thereby, and all actions to be taken,

undertakings to be made, and obligations to be incurred by the Reorganized Debtors in connection

therewith, including the payment of all fees, indemnities, and expenses provided for therein,

authorization of the Reorganized Debtors to be party thereto to enter into and execute the Exit

Secured Notes Indenture, and authorization for Reorganized Pyxus to create or perfect the Liens

in connection therewith.

       34.     On the Effective Date, the collateral agent under the Exit Secured Notes Indenture

shall be granted valid, binding, and enforceable Liens on the collateral specified in, and to the

extent required by, the Exit Secured Notes Indenture and the other documents executed in

connection therewith. To the extent granted, the guarantees, mortgages, pledges, Liens, and other

security interests granted pursuant to the Exit Secured Notes Indenture, this Order and the other

documents executed in connection therewith are granted in good faith as an inducement to the

collateral agent under the Exit Secured Notes Indenture to extend credit thereunder, shall be valid

and enforceable, and shall be deemed not to constitute a fraudulent conveyance or fraudulent

transfer, shall not otherwise be subject to avoidance, and the priorities of any such Liens and

security interests shall be as set forth in the Exit Secured Notes Indenture, the Exit Intercreditor

Agreements, and the other documents executed in connection therewith.

       35.     The collateral or administrative agent or trustee under each of the Exit Secured

Notes Indenture, Exit ABL Credit Agreement, and Exit Term Facility Agreement is authorized to

file, with the appropriate authorities, financing statements, amendments thereto, or assignments

thereof and other documents, including mortgages or amendments or assignments thereof in order




                                                24
             Case 20-11570-LSS          Doc 355        Filed 08/21/20   Page 25 of 41




to evidence the Liens, pledges, mortgages, and security interests granted in connection with the

Exit Secured Notes Indenture, Exit ABL Credit Agreement, and Exit Term Facility Agreement.

XIV. Allowance of Claims; Disputed Claims

       36.     Holders of Claims and Interests are not required to File a Proof of Claim or Proof

of Interest, as applicable, with the Court and shall be subject to the Court process only to the extent

provided in the Plan, except to the extent a Claim arises on account of rejection of an Executory

Contract or Unexpired Lease in accordance with Article V.B of the Plan.

       37.     On and after the Effective Date, except as otherwise provided in the Plan, all

Allowed Claims shall be paid pursuant to the Plan in the ordinary course of business of the

Reorganized Debtors and shall survive the Effective Date as if the Chapter 11 Cases had not been

commenced.

       38.     Other than Claims arising from the rejection of an Executory Contract or Unexpired

Lease, if the Debtors or the Reorganized Debtors dispute any Claim or Interest, such dispute shall

be determined, resolved, or adjudicated, as the case may be, in a manner as if the Chapter 11 Cases

had not been commenced and shall survive the Effective Date as if the Chapter 11 Cases had not

been commenced. Solely to the extent that an Entity is required to File a Proof of Claim and the

Debtors or the Reorganized Debtors, as applicable, do not determine, and without the need for

notice to or action, order, or approval of the Bankruptcy Court, that the Claim subject to such Proof

of Claim is Allowed, such Claim shall be Disputed unless Allowed or disallowed by a Final Order

or as otherwise set forth in Article VII of the Plan. For the avoidance of doubt, there is no

requirement to File a Proof of Claim or Proof of Interest (or move the Court for allowance) to be

an Allowed Claim or Allowed Interest, as applicable, under the Plan except as otherwise provided

in Article V.B of the Plan. All Proofs of Claim required to be Filed by the Plan that are Filed after

the date that they are required to be Filed pursuant to the Plan shall be disallowed and forever


                                                  25
             Case 20-11570-LSS          Doc 355       Filed 08/21/20    Page 26 of 41




barred, estopped, and enjoined from assertion, and shall not be enforceable against, as applicable,

the Debtors, the Reorganized Debtors, the Estates, or the property of the foregoing parties, without

the need for any objection by the Debtors or the Reorganized Debtors, as applicable, or further

notice to, or action, order or approval of the Bankruptcy Court or any other Entity in accordance

with Article V.B of the Plan.

XV.    Treatment of Executory Contracts and Unexpired Leases

       39.     The Executory Contract Procedures are approved in all respects.

       40.     On the Effective Date, except as otherwise provided in the Plan or in any contract,

instrument, release, indenture, or other agreement or document entered into in connection with the

Plan, all Executory Contracts and Unexpired Leases shall be deemed assumed, including the

Restructuring Support Agreement, without the need for any further notice to or action, order, or

approval of the Court, as of the Effective Date under section 365 of the Bankruptcy Code, unless

such Executory Contract and Unexpired Lease: (1) was assumed or rejected previously by the

Debtors; (2) previously expired or terminated pursuant to its own terms; (3) is the subject of a

motion to reject Filed on or before the Effective Date; or (4) is identified on the Rejected Executory

Contract and Unexpired Lease List. Any intercompany Executory Contracts or Unexpired Leases

may be amended, assumed, assigned, or terminated as of the Effective Date as determined by the

Reorganized Debtors with the consent of the Required Consenting Second Lien Noteholders (such

consent not to be unreasonably withheld, conditioned or delayed) and in consultation with the

Required Consenting First Lien Noteholders. The assumption of any Executory Contracts and

Unexpired Leases may include the assignment of certain of such contracts to one or more

Reorganized Debtors including in accordance with the Restructuring Transactions. This Order

constitutes an order of the Court under sections 365 and 1123(b) of the Bankruptcy Code approving




                                                 26
              Case 20-11570-LSS        Doc 355       Filed 08/21/20    Page 27 of 41




the above-described assumptions, assignments and rejections, and no further notice to or action,

order or approval of the Court shall be required.

       41.     In the event of a dispute regarding (a) the amount of any Cure Claims, (b) the ability

of the Reorganized Debtors or any assignee to provide “adequate assurance of future performance”

(within the meaning of section 365 of the Bankruptcy Code) under the Executory Contract or

Unexpired Lease to be assumed or (c) any other matter pertaining to assumption or the payment

of Cure Claims required by section 365(b)(1) of the Bankruptcy Code, payment of a Cure Claim,

if any, shall occur as soon as reasonably practicable after entry of a Final Order or Final Orders

resolving such dispute and approving such assumption and shall not prevent or delay

implementation of the Plan or the occurrence of the Effective Date; provided that until any such

dispute is resolved, section 365 of Bankruptcy Code shall remain in full force and effect with

respect to such Executory Contract or Unexpired Lease, including the right of the Debtors or

Reorganized Debtors, as applicable, at any time to move to reject any Executory Contract or

Unexpired Lease based upon the existence of any unresolved dispute or upon a resolution of such

dispute that is unfavorable to the Debtors or Reorganized Debtors.

       42.     Any and all objections or reservations of rights in connection with the assumption,

assignment or rejection of an Executory Contract or Unexpired Lease under the Plan or the

proposed cure in the ordinary course by the Reorganized Debtors, if any, are overruled on their

merits. Any non-Debtor party to an Executory Contract or Unexpired Lease that is assumed or

assumed and assigned shall be deemed to have consented to such assumption or assumption and

assignment.

XVI. Insurance Policies; Sureties.

       43.     Each of the Debtors’ Insurance Policies and any agreements, documents, or

instruments relating thereto, are treated as Executory Contracts under the Plan. On the Effective


                                                27
             Case 20-11570-LSS          Doc 355        Filed 08/21/20    Page 28 of 41




Date, the Debtors shall be deemed to have assumed all insurance policies and any agreements,

documents, and instruments relating to coverage of all insured Claims. Except as set forth in

Article V.F of the Plan, nothing in the Plan, the Plan Supplement, the Disclosure Statement, as

amended, this Order, or any other order of the Court (including any other provision that purports

to be preemptory or supervening), (1) alters, modifies, releases or otherwise amends the terms and

conditions of (or the coverage provided by) any of such insurance policies or any obligations owed

under indemnity agreements provided to a surety in respect of any surety bonds or (2) alters,

releases or modifies the duty, if any, that the insurers, third party administrators or surety bond

providers pay claims covered by such insurance policies or surety bonds and, with respect to any

paid claims, their right to seek payment or reimbursement from all indemnitors, including the

Debtors (or after the Effective Date, the Reorganized Debtors) or draw on any collateral or security

therefor. For the avoidance of doubt, insurers, third party administrators and surety bond providers

shall not need to nor be required to File or serve a Cure objection or a request, application, claim,

Proof of Claim, or motion for payment and shall not be subject to any claims bar date or similar

deadline governing Cure amounts or Claims.

       44.     Consistent with the assumption of indemnity obligations and the unimpairment of

bonded obligations, and notwithstanding anything to the contrary in the Disclosure Statement, the

Plan, any Plan Supplement, this Order, any agreement or order related to the DIP Facility, the Exit

Term Facility, the Exit Secured Notes or the Exit ABL Facility, including without limitation

Article VI(K)(1) of the Plan, to the extent that Westchester Fire Insurance Company, International

Fidelity Insurance Company and/or any of their respective affiliated sureties (the “Surety”) pays

or has paid, in part or in full, a claim which relates to a claim against any of the Debtors, said claim

against any of the Debtors shall not be eliminated or reduced and all the Surety’s subrogation rights




                                                  28
             Case 20-11570-LSS         Doc 355        Filed 08/21/20   Page 29 of 41




shall, subject to all applicable non-bankruptcy law, remain and shall not be subordinated to any

remaining claim or claims of said party against any of the Debtors or other party. Moreover, to

the extent applicable, Article VI.K(1) of the Plan shall not apply to a payment by the Surety.

       45.     Notwithstanding anything to the contrary in the Disclosure Statement, the Plan, any

Plan Supplement, this Order, any agreement or order related to the DIP Facility, the Exit Term

Facility, the Exit Secured Notes or the Exit ABL Facility, including, but not limited to, Article

VI.K(1) of the Plan, to the extent the Bankruptcy Court disallows a claim for reimbursement or

contribution, all rights of the Surety under section 502(j) of the Bankruptcy Code shall remain.

       46.     Notwithstanding anything to the contrary in the Disclosure Statement, the Plan (and

any similar language in this Order), any Plan Supplement, this Order, any agreement or order

related to the DIP Facility, the Exit Term Facility, the Exit Secured Notes or the Exit ABL Facility,

Article VI(J) of the Plan shall not apply to the Surety or any obligee under any of its issued bonds,

such that the rights of set-off and/or recoupment of any such obligee or of the Surety under its

subrogation rights, shall not be impaired.

XVII. Employee and Retiree Benefits Will Continue Post-Confirmation

       47.     Section 1129(a)(13) of the Bankruptcy Code requires that all retiree benefits

continue post-confirmation at any levels established in accordance with section 1114 of the

Bankruptcy Code. The Plan satisfies the requirements of section 1129(a)(13) of the Bankruptcy

Code because Article III of the Plan provides that all General Unsecured Claims, which includes

those arising on account of retiree benefits for which the Debtors are responsible, are Unimpaired

and will “ride through” unaffected by the Plan. Additionally, as further described in Article V.G

of the Plan, all wage, compensation, employee expense reimbursement, and other benefit

obligations are deemed to be, and shall be treated as, executory contracts under the Plan and, on

the Effective Date, shall be deemed assumed pursuant to sections 365 and 1123 of the Bankruptcy


                                                 29
             Case 20-11570-LSS         Doc 355        Filed 08/21/20   Page 30 of 41




Code. Therefore, from and after the Effective Date, all retiree benefits, as defined in section 1114

of the Bankruptcy Code, will continue in accordance with applicable law.

       48.     The Plan and this Order (including, without limitation, Article V.G of the Plan and

any discharge, release or injunction provisions contained in the Plan or this Order) are without

prejudice to any rights, duties, obligations and claims of (i) the Debtors or the Reorganized

Debtors, as applicable, and (ii) former employees, their spouses, dependents and/or survivors, as

applicable (collectively, “Former Employee Parties”), in each instance, to the extent arising under

or relating to any Claims for retirement benefits owing or that may become owed to any Former

Employee Party, all of which rights, duties, obligations, and claims arising under or relating to any

such Claims for retirement benefits are unimpaired under the Plan.

XVIII. Authorizations

       49.     Under the provisions of the Virginia Stock Corporation Act, including section 13.1-

604.1 thereof, and the comparable provisions of the applicable business organizations law or code

of each other state in which the Reorganized Debtors are incorporated or organized, and section

1142(b) of the Bankruptcy Code, no action of the respective directors, equity holders, managers

or members of each of the Debtors or Reorganized Debtors is required to authorize the Debtors or

the Reorganized Debtors, as applicable, to enter into, execute, deliver, file, adopt, amend, restate,

consummate or effectuate, as the case may be, the Plan, the restructuring (including the

Restructuring Transactions), and any contract, assignment, certificate, certificate of dissolution,

instrument, or other document to be executed, delivered adopted or amended in connection with

the implementation of the Plan.

       50.     In accordance with the immediately foregoing paragraph 49 and pursuant to the

Plan, including Article IV.A:




                                                 30
             Case 20-11570-LSS         Doc 355       Filed 08/21/20   Page 31 of 41




               (a)    on the Effective Date, each officer of Pyxus, including J. Pieter Sikkel its

       President and Chief Executive Officer, (the “Designated Officers”), is authorized to adopt

       and file all appropriate and necessary certificates, documents, articles and instruments

       under applicable law to change the name of Pyxus International, Inc. to Old Holdco, Inc.

       or such other name determined by the Designated Officers (Pyxus International, Inc.

       following Consummation, “Old Pyxus”) and to include in its articles of incorporation a

       provision to the extent required by section 1123(a)(6) of the Bankruptcy Code, and limited

       as necessary to facilitate compliance with non-bankruptcy federal laws, to prohibit the

       issuance of non-voting equity securities;

               (b)    on the Effective Date, each member of the board of directors of Old Pyxus

       other than J. Pieter Sikkel shall be removed and shall be deemed to have resigned and J.

       Pieter Sikkel or his named designee or successor shall be the sole member of the board of

       directors of Old Pyxus with full authority to direct the actions of Old Pyxus; and

               (c)    on and after the Effective Date, the Designated Offers are authorized to take

       all appropriate and necessary actions to dissolve, wind up, or merge out of existence Old

       Pyxus under applicable law, including to adopt and file all appropriate and necessary

       certificates, documents, articles and instruments under applicable law, and to take all other

       actions on behalf of Old Pyxus to implement the provisions of the Plan and this Order,

       including to implement the Restructuring Transactions.

XIX. Restructuring Transactions

       51.     The Restructuring Transactions shall include each of the transactions described in

Article IV.A of the Plan, including the transactions constituting the Taxable Transaction and

according to the steps described therein.




                                                31
             Case 20-11570-LSS         Doc 355        Filed 08/21/20   Page 32 of 41




       52.     The Debtors or Reorganized Debtors, as applicable, are hereby authorized,

immediately upon entry of this Order, to enter into and effectuate the Restructuring Transactions,

including the transfer of all or substantially all of the assets of Pyxus as part of the Taxable

Transaction, including the entry into and consummation of the New Pyxus Constituent Documents,

the New Shareholders Agreement or any other documents, instruments, agreements or

undertakings necessary or appropriate to implement the Restructuring Transactions (including any

asset purchase agreement), and may take any actions as may be necessary or appropriate to effect

a corporate restructuring of their respective businesses or a corporate restructuring of the overall

corporate structure of the Reorganized Debtors, as and to the extent provided in the Plan. Any

transfers or assignment of assets, contracts, Claims, or equity interests effected or any obligations

incurred or assumed through the Restructuring Transactions are hereby approved and shall not

constitute fraudulent conveyances or fraudulent transfers or otherwise be subject to avoidance. On

the Effective Date, pursuant to the Restructuring Transactions, Pyxus Holdings, Inc. will assume

all of Pyxus’ obligations that are not discharged under the Plan (including all of Pyxus’ obligations

to satisfy Allowed Administrative Claims, Allowed Professional Fee Claims, Allowed Other

Secured Claims, Allowed Other Priority Claims, Allowed Foreign Credit Line Claims, Allowed

General Unsecured Claims, Allowed Debtor Intercompany Claims and Allowed Debtor

Intercompany Claims as set forth in the Plan) and Pyxus will no longer have liability in respect of

such obligations, all of which shall be deemed novated by Pyxus to Pyxus Holdings, Inc.

       53.     Except as otherwise provided in the Plan, each Reorganized Debtor, as applicable,

shall continue to exist after the Effective Date as a separate corporate entity, limited liability

company, partnership, or other form, as the case may be, with all the powers of a corporation,

limited liability company, partnership, or other form, as the case may be, under the applicable law




                                                 32
             Case 20-11570-LSS        Doc 355        Filed 08/21/20   Page 33 of 41




in the jurisdiction in which such applicable Debtor is incorporated or formed. For all purposes of

this Order and the Plan, the term “Reorganized Debtors” shall be deemed to include Pyxus

Holdings, Inc., Pyxus Parent, Inc. and Pyxus One, Inc. On the Effective Date, Pyxus One, Inc.

shall be renamed “Pyxus International, Inc.” and the Reorganized Debtors and each of their officers

and directors are authorized to take all actions appropriate and necessary to amend the name from

Pyxus One, Inc. to Pyxus International, Inc. and to otherwise amend and restate such entity’s

articles of incorporation as set forth in the New Corporate Governance Documents. Each Holder

of Claims (or, in the case of Holders of DIP Facility Claims, their designees in accordance with

the DIP Credit Agreement) that receives New Common Stock is deemed to have (x) approved the

Amended and Restated Articles of Incorporation of Pyxus One, Inc. and (y) approved, signed and

become party to the New Shareholders Agreement

       54.     Immediately upon Consummation of the Plan, Pyxus Holdings, Inc., Pyxus Parent,

Inc. and Pyxus One, Inc. (as renamed as Pyxus International, Inc.) shall each guarantee the Foreign

Credit Lines to the same extent and subject to the same terms as Old Pyxus guaranteed the Foreign

Credit Lines immediately prior to the Effective Date, and, for the avoidance of doubt, immediately

upon Consummation of the Plan, Pyxus Holdings, Inc., Pyxus Parent, Inc. and Pyxus One, Inc. (as

renamed as Pyxus International, Inc.) shall each be a guarantor of any Foreign Credit Line provided

to a Non-Debtor Affiliate by the Eastern and Southern Africa Trade and Development Bank, or

Industrial and Commercial Bank of China Limited, Dubai (DIFC) Branch or Standard Bank of

South Africa or their respective affiliates. Notwithstanding anything to the Plan or this Order to

the contrary, nothing in the Plan or this Order shall effect a release, discharge, settlement,

exculpation or other limitation or modification of any of the Debtors’ or their successors’

obligations under the agreements governing the Receivables Facilities (as defined in the First Day




                                                33
             Case 20-11570-LSS         Doc 355        Filed 08/21/20   Page 34 of 41




Declaration), which shall remain in full force and effect following the Confirmation Date and the

Effective Date.

XX.    Governmental Approvals Not Required

       55.     This Order constitutes all approvals and consents required, if any, by the laws, rules,

or regulations of any state or any other governmental authority with respect to the implementation

or consummation of the Plan and any documents, instruments, or agreements, and any amendments

or modifications thereto, and any other acts referred to in or contemplated by the Plan, the

Disclosure Statement, and any documents, instruments, or agreements, and any amendments or

modifications thereto. Each federal, state, commonwealth, local, foreign, or other governmental

agency is authorized to accept any and all documents, mortgages, and instruments necessary or

appropriate to effectuate, implement, or consummate the Plan and this Order.

XXI. Retention of Rights of Governmental Units

       56.     Notwithstanding any provision in the Plan, the Plan Supplement, this Order or other

related Plan documents (collectively, “Plan Documents”): Nothing discharges or releases the

Debtors, the Reorganized Debtors, or any non-debtor from any right, claim, liability, defense or

Cause of Action of the United States or any State, or impairs the ability of the United States or any

State to pursue any right, claim, liability, defense, or Cause of Action against any Debtor,

Reorganized Debtor or non-debtor. Contracts, purchase orders, agreements, leases, covenants,

guaranties, indemnifications, operating rights agreements or other interests of or with the United

States or any State shall be, subject to any applicable legal or equitable rights or defenses of the

Debtors or Reorganized Debtors under applicable non-bankruptcy law, paid, treated, determined

and administered in the ordinary course of business as if the Debtors’ bankruptcy cases were never

filed and the Debtors and Reorganized Debtors shall comply with all applicable non-bankruptcy

law. All rights, claims, liabilities, defenses or Causes of Action, of or to the United States or any


                                                 34
             Case 20-11570-LSS         Doc 355        Filed 08/21/20   Page 35 of 41




State shall survive the Chapter 11 Cases as if they had not been commenced and be determined in

the ordinary course of business, including in the manner and by the administrative or judicial

tribunals in which such rights, claims, liabilities, defenses or Causes of Action would have been

resolved or adjudicated if the Chapter 11 Cases had not been commenced; provided, that nothing

in the Plan Documents shall alter any legal or equitable rights or defenses of the Debtors, the

Reorganized Debtors under non-bankruptcy law with respect to any such claim, liability, or cause

of action. Without limiting the foregoing, for the avoidance of doubt, nothing shall: (i) require the

United States or any State to file any proofs of claim or administrative expense claims in the

Chapter 11 Cases for any right, claim, liability, defense, or Cause of Action; (ii) affect or impair

the exercise of the United States’ or any State’s police and regulatory powers against the Debtors,

the Reorganized Debtors or any non-debtor; (iii) be interpreted to set cure amounts or to require

the United States or any State to novate or otherwise consent to the transfer of any federal or state

contracts, purchase orders, agreements, leases, covenants, guaranties, indemnifications, operating

rights agreements or other interests; (iv) affect or impair the United States’ or any State’s rights

and defenses of setoff and recoupment, or ability to assert setoff or recoupment against the Debtors

or the Reorganized Debtors and such rights and defenses are expressly preserved; (v) constitute an

approval or consent by the United States or any State without compliance with all applicable legal

requirements and approvals under non-bankruptcy law; or (vi) relieve any party from compliance

with all licenses and permits issued by governmental units in accordance with non-bankruptcy law.

       57.     Notwithstanding any language to the contrary in the Disclosure Statement, Plan

and/or this Order, no provision shall (i) preclude the United States Securities and Exchange

Commission (“SEC”) from enforcing any of its police or regulatory powers; or, (ii) enjoin, limit,




                                                 35
             Case 20-11570-LSS          Doc 355        Filed 08/21/20   Page 36 of 41




impair or delay the SEC from commencing or continuing any claims, causes of action, proceeding

or investigations against any non-debtor person or non-debtor entity in any forum.

XXII. Severability of Plan Provisions; Nonseverability of Plan Provisions Upon
      Confirmation

       58.     Except as set forth in Article VIII of the Plan, the provisions of the Plan, including

its release, injunction, exculpation and compromise provisions, and the Definitive Restructuring

Documents, are mutually dependent and non-severable. This Order constitutes a judicial

determination that each term and provision of the Plan and the Definitive Restructuring Documents

are: (1) valid and enforceable pursuant to their terms; (2) integral to the Plan and may not be

deleted or modified without the consent of the Debtors; and (3) non-severable and mutually

dependent.

       59.     The failure to specifically include or refer to any particular article, section, or

provision of the Plan, the Plan Supplement, any Exhibit, or any related document in this Order

does not diminish or impair the effectiveness of enforceability of such article, section, or provision.

XXIII. Immediate Binding Effect; Waiver of Stay

       60.     Notwithstanding Bankruptcy Rules 3020(e), 6004(h), or 7062, or otherwise, upon

the occurrence of the Effective Date, this Order is intended to be a Final Order and the period

within which an appeal must be filed commences upon entry hereof, and the terms of this Order

and the Plan shall be immediately effective and enforceable and deemed binding upon the Debtors,

the Reorganized Debtors, and any and all Holders of Claims or Interests (irrespective of whether

Holders of such Claims or Interests are deemed to have accepted the Plan), all Entities that are

parties to or are subject to the Plan, each Entity acquiring property under the Plan and any and all

non-Debtor parties to Executory Contracts and Unexpired Leases with the Debtors. This Order




                                                  36
             Case 20-11570-LSS          Doc 355       Filed 08/21/20    Page 37 of 41




shall take effect immediately and shall not be stayed pursuant to Bankruptcy Rules 3020(e),

6004(g), 6006(d), or 7062.

XXIV. Retention of Jurisdiction

       61.     Pursuant to sections 105(a) and 1142 of the Bankruptcy Code, and notwithstanding

the entry of this Order or the occurrence of the Effective Date, the Court, except as otherwise

provided in the Plan or herein, shall retain jurisdiction over all matters arising out of, and related

to, the Chapter 11 Cases and the Plan to the fullest extent permitted by law.

XXV. Post-Confirmation Modifications

       62.     Subject to the limitations set forth in the Plan, and subject to the terms of the

Restructuring Support Agreement, after entry of this Order, the Debtors may, upon order of the

Court, amend or modify the Plan, in accordance with Bankruptcy Code section 1127(b).

Notwithstanding the foregoing, the Debtors are authorized to make appropriate technical

adjustments, remedy any defect or omission, or reconcile any inconsistencies in the Plan, the

documents included in the Plan Supplement, any and all Exhibits to the Plan, the Plan Supplement,

and this Order without further order of the Court.

XXVI. DIP Order Reporting Requirements; Challenge Period

       63.     Notwithstanding anything to the contrary in the Final DIP Order, the DIP Credit

Agreement, or any other Order entered by the Court, during the period beginning on the date this

Order is entered and ending on the Effective Date, the Debtors shall have no obligation to file with

the Court, serve on any parties, or otherwise provide any party with any report that the Debtors or

Reorganized Debtors, as applicable, were obligated to provide under the Final DIP Order, the DIP

Credit Agreement or any other Order entered by the Court, and the failure to deliver the foregoing

during such period shall not be deemed a violation of, or default under, the Final DIP Order, the

DIP Credit Agreement, or any other Order entered by the Court.


                                                 37
              Case 20-11570-LSS              Doc 355         Filed 08/21/20      Page 38 of 41




        64.      Upon entry of this Order, the challenge period for contesting the Debtors’

stipulations, admissions and agreements in the Receivables Final Order5 shall expire and all of the

stipulations, admissions and agreements contained in the Receivables Final Order shall be binding

on all parties in interest in these Chapter 11 Cases and shall not be subject to challenge or

modification in any respect.

XXVII.           Applicable Non-Bankruptcy Law

        65.      Pursuant to sections 1123(a) and 1142(a) of the Bankruptcy Code, the provisions

of this Order, the Plan, and any related documents, or any amendments or modifications thereto,

shall apply and be enforceable notwithstanding any otherwise applicable non-bankruptcy law.

XXVIII.          Substantial Consummation

        66.      Substantial consummation of the Plan under section 1101(2) of the Bankruptcy

Code shall be deemed to occur on the Effective Date.

XXIX. Separate Plans.

        67.      The Plan is a separate Plan for each Debtor. Accordingly, the provisions of the Plan,

including the definitions and distributions to creditors and equity interest holders, shall apply to

the respective assets of, and Claims against, and Interests in, each Debtor’s separate Estate.

XXX. Closure of Certain Chapter 11 Cases.

        68.      On and after the Effective Date, the Reorganized Debtors shall be authorized,

subject to compliance with Bankruptcy Rule 3022 and any applicable order of the Court, at any

time to submit an order or separate orders to the Court under certification of counsel closing any


5   As used herein, “Receivables Final Order” means the Final Order (I) Authorizing the Debtors to (A) Enter Into
    Extensions and/or Amendments to the Receivables Facilities, (B) Continue Selling Receivables and Related
    Rights Pursuant to the Receivables Facilities and Perform all of their Postpetition Obligations Thereunder,
    (C) Grant Protective Security Interests in the Receivables and Related Assets and (D) Perform and Satisfy all of
    their Prepetition Obligations Under the Receivables Facilities and (II) Granting Related Relief, entered on July
    17, 2020 [Docket No. 186].



                                                        38
             Case 20-11570-LSS          Doc 355        Filed 08/21/20   Page 39 of 41




of the Chapter 11 Cases (the “Closing Cases”) and changing the caption of the Chapter 11 Cases

accordingly effective as of the date of such order of the Court. Notwithstanding anything to the

contrary in the foregoing or the Plan, matters concerning Claims may be heard and adjudicated in

a non-Closing Case regardless of whether the applicable Claim is against a Debtor in a Closing

Case; provided, that each Debtor in a Closing Case shall remain responsible for making payments

of quarterly fees due and owing to the U.S. Trustee pursuant to 28 U.S.C. §1930(a)(6) in

accordance with the terms of the Plan and the Order, up to and including the date such Closing

Case is closed; provided, further, that nothing herein shall authorize the closing of any case nunc

pro tunc to a date that precedes the date any such order is entered. Any request for nunc pro tunc

relief shall be made on motion served on the U.S. Trustee and the Court shall rule on such request

after notice and a hearing. Upon the filing of a motion to close the last Chapter 11 Case of the

Debtors, the Reorganized Debtors shall file a final report with respect to all of the Chapter 11

Cases pursuant to Local Rule 3022-1(c).

XXXI. Exemption from Certain Transfer Taxes and Fees

       69.     Pursuant to section 1146(a) of the Bankruptcy Code, any issuance, transfer or

exchange of any Security or the making or delivery of any Instrument or transfer under the Plan

may not be taxed under any law imposing a stamp or similar tax.

XXXII.         Reversal

       70.     If any or all of the provisions of this Order are hereafter reversed, modified or

vacated by subsequent order of the Court or any other court, such reversal, modification or vacatur

shall not affect the validity or enforceability of the acts or obligations incurred or undertaken under

or in connection with the Plan prior to the Debtors’ receipt of written notice of such order.

Notwithstanding any such reversal, modification or vacatur of this Order, any such act or

obligation incurred or undertaken pursuant to, and in reliance on, this Order prior to the effective


                                                  39
             Case 20-11570-LSS         Doc 355       Filed 08/21/20   Page 40 of 41




date of such reversal, modification or vacatur shall be governed in all respects by the provisions

of this Order and the Plan and all related documents or any amendments or modifications thereto.

XXXIII.        Waiver of Section 341(a) Meeting and Filing of SOFAs and Schedules

       71.     Notwithstanding anything to the contrary in this Order, the Plan, the Scheduling

Order, any other order by the Court or any other filings or pleadings made in the Chapter 11 Cases,

as of the date of this Order, the requirement that the U.S. Trustee convene a meeting of creditors

pursuant to section 341(a) of the Bankruptcy Code is hereby waived and, in accordance with the

Scheduling Order, the requirement that the Debtors file SOFAs and Schedules (defined in the

Scheduling Order) is permanently excused.

XXXIV.         Special Provision Governing Unimpaired Claims

       72.     Notwithstanding anything to the contrary in the Plan or this Order, each Holder of

an Allowed Other Secured Claim, Allowed Other Priority Claim, Allowed Foreign Credit Line

Claim, Allowed General Unsecured Claim, Allowed Debtor Intercompany Claim (if Unimpaired)

or Allowed Non-Debtor Intercompany Claim (if Unimpaired) shall be entitled to enforce its rights,

including any rights of setoff, in respect of such Unimpaired Claim against the Debtors or the

Reorganized Debtors or their affiliates, as applicable, until such Unimpaired Claim has been either

(a) paid in full (i) on terms agreed to between the Holder of such Unimpaired Claim and the

Debtors or the Reorganized Debtors, as applicable, or (ii) in accordance with the terms and

conditions of the applicable documentation or laws giving rise to such Unimpaired Claim or (b)

otherwise satisfied or disposed of as determined by a court of competent jurisdiction.

XXXV.          This Order Controlling

       73.     If there is any conflict between the Plan, the Plan Supplement, any order of the

Court entered prior to the date hereof, or any other instrument or document contemplated by the

Plan, on the one hand, and this Order, on the other hand, the terms of this Order shall control.


                                                40
             Case 20-11570-LSS       Doc 355       Filed 08/21/20   Page 41 of 41




XXXVI.         Effectiveness of Order.

       74.     Notwithstanding Bankruptcy Rules 3020(e) and 6004(h), or any other provision of

the Bankruptcy Code or the Bankruptcy Rules, this Order shall be effective at 12:01 a.m.

(prevailing Eastern Time) on August 18, 2020. This Order is and shall be deemed to be a separate

order with respect to each of the Debtors for all purposes. This Order is intended to be a Final

Order and the period in which an appeal must be filed shall commence upon entry hereof.




                                                   LAURIE SELBER SILVERSTEIN
      Dated: August 21st, 2020                     UNITED STATES BANKRUPTCY JUDGE
      Wilmington, Delaware
                                              41
